Citation Nr: 0006205	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for mild bilateral eyelid 
retraction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1981 to February 
1993.


This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 RO rating decision that denied service 
connection for mild bilateral eyelid retraction.  In a May 
1998 decision on other issues, the Board stated that the 
veteran had submitted a notice of disagreement with respect 
to this issue in July 1995 and referred it to the RO for 
further action.  The RO issued a statement of the case in May 
1998.  The veteran submitted a substantive appeal in July 
1998. 


FINDING OF FACT

The veteran has submitted competent evidence tending to show 
the current existence of hyperthyroidism or Graves' disease, 
a diagnosis of mild bilateral eyelid retraction, and a 
suggestion of endocrinopathy within one year after service.


CONCLUSION OF LAW

The claim for service connection for mild bilateral eyelid 
retraction is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  


Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

VA medical records show that the veteran was seen by an 
endocrinologist in January 1994 due to eyelid retraction.  
The veteran reported that she had had no control over her 
eyelids for the past year.  The veteran was diagnosed with 
mild bilateral lid retraction.  While no clinical sign of 
hyperthyroidism was apparent on physical examination at that 
time, laboratory tests later revealed a slightly low "free 
T4" level.  A July 1994 medical statement of William K. 
Blaylock, M.D., indicates that the veteran had the clinical 
appearance of eyelid retraction caused by orbital Graves' 
disease.  For purposes of well-groundedness, the evidence of 
record is presumed true and tends to show (1) the existence 
within one year after service of a disease that is subject to 
presumptive service connection, and (2) present disability 
from the disease.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
mild bilateral eyelid retraction.  As such, the claim is well 
grounded.



ORDER

The claim of entitlement to service connection for mild 
bilateral eyelid retraction is well grounded.  To this extent 
only, the appeal is granted.


REMAND


The veteran's claim for mild bilateral eyelid retraction is 
plausible and therefore well grounded.  However, having found 
that her claim is plausible does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of her claim. 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1990).

Records in the claims folder show that the veteran has a 
diagnosis of mild bilateral eyelid retraction.  Statements of 
the veteran in January 1994 are to the effect that she had 
had no control over her eyelids during the past year.  A July 
1994 medical statement of William K. Blaylock, M.D., 
indicates that the veteran has the clinical appearance of 
eyelid retraction caused by orbital Graves' disease.  Service 
medical records also show that the veteran underwent a 
blepharoplasty in 1990, and records note slight evidence of 
irregular lower lash line due to the surgical procedure.    
The overall evidence leaves the Board uncertain as to whether 
the mild bilateral eyelid retraction currently experienced by 
the veteran is a residual of the 1990 surgical procedure, or 
whether this condition is due to an endocrinopathy, such as 
hyperthyroidism or Graves' disease, and subject to 
presumptive service connection.  

Records of the veteran's 1990 blepharoplasty are not in the 
claims folder. This evidence, which is relevant to the 
veteran's claim for service connection for mild bilateral 
eyelid retraction, has not been associated with the claims 
folder-and it should be.  The duty to assist the veteran in 
the development of facts pertinent to her claim for service 
connection includes obtaining all relevant records and 
providing her with an adequate examination.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Likewise, records show that the veteran's 
last thyroid tests were conducted in April 1995.  
Accordingly, a remand is necessary for a thorough and 
contemporaneous medical examination to determine the nature, 
etiology, and severity of the veteran's mild bilateral eyelid 
retraction.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran and her 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's bilateral eyelid retraction 
since 1990, including the blepharoplasty, 
thyroid examinations, and any Graves' 
disease evaluations.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.


2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of her bilateral eyelid 
retraction, and to obtain an opinion as 
to the etiology of this condition.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of the 
veteran's bilateral eyelid retraction, 
including:

(a)  Whether it is at least as 
likely as not that the veteran has 
an endocrinopathy; and if so,

(b)  Whether the veteran's 
endocrinopathy or mild bilateral 
eyelid retraction was manifested to 
a compensable degree during the 
first year after the veteran's 
service.


The examiner should support the opinion 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.


3.  The RO should then review the 
veteran's claim for service connection 
for mild bilateral eyelid retraction.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 



